



STRATEGIC MANAGEMENT ADVISORY
& CONSULTING AGREEMENT

 
Made in Montréal and effective this 9th day of December 2008


By and between;


Impact Medical Solutions, Inc.,
Being Referred to as Impact;


And


Mark Billings,
Being Referred to as Consultant;



--------------------------------------------------------------------------------

 
Description


Consultant will offer its strategic management and financial expertise and
services in business development and corporate reorganization. Consultant will
suggest financial structures and linked strategies and will offer its expertise
in the field of mergers and acquisitions;


The present mandate expressly excludes investor relations and promotional
activities. Impact is well aware that Consultant does not offer this type of
services nor does it plan to do so in the future.


Exclusivity and Duration


Impact appoints Consultant as its non-exclusive exclusive agent for the
implementation of the scenarios originating from this mandate for a period of
one (1) year, which is renewable at the option of Impact for an additional one
(1) year following the signing of the present agreement.


Confidential and/or Insider Information


Confidential information of any nature that either party acquires regarding any
aspect of the other party's business shall be treated in strict confidence.
Information so obtained shall not be divulged, furnished or made accessible to
third parties without the written permission of the other party to this
Agreement. Upon termination of this Agreement, the terms of this paragraph shall
remain in effect for five years.







 
Page 1 de 1

--------------------------------------------------------------------------------

 



Compensation


Consultant compensation will be paid as follows:


Monthly fees of $11,500.00 plus the applicable taxes, payable in advance the
first day of the month.


Expenses and other fees


All expenses incurred by Consultant and authorized by Impact in relation with
the implementation of the mandate described in the present agreement will be
paid on presentation of an expense report on a monthly basis.


Termination


The parties acknowledge that the termination of the present agreement is
severable of the termination of certain reciprocal obligations, thereof:


 
·
At the termination or conclusion of this agreement, Consultant agrees, unless
notice of the contrary and according to the laws of the land, to keep any
information gathered in the duration of this mandate confidential.



 
·
In case of unilateral termination by Impact of the present agreement, only the
amount due for on-going year will be payable.



SIGNED IN MONTRÉAL THIS 9th DAY OF DECEMBER, 2008




                                                                                                       

IMPACT MEDICAL SOLUTIONS, INC.     Consultant                              
By:
    /s/  Wayne Cockburn
 
By:
    /s/  Mark Billings
         
Name:
  Wayne Cockburn
 
Name:
  Mark Billings
         
Title:
   CEO
 
Title:
              
Date:
    December 9, 2008
 
Date:
    December 9, 2008




 
Page 2 de 2

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
December 16, 2008


Mr. Mark Billings
2020 University Street
Montreal, Quebec
H3A 2A5


OBJECT: ACKNOWLEDGMENT OF MODIFIED TERMS OF CONSULTING AGREEMENT

--------------------------------------------------------------------------------




Dear Mr. Billings,


As we discussed recently, it is of mutual interest that we make some
modifications to a previous agreement we both signed.  Reference is made to the
Strategic Management Advisory and Consulting Agreement (the “Agreement”) between
Impact Medical Solutions, Inc. (“IMSU”) and Mark Billings (“Consultant”) dated
December 9, 2008.


This letter will acknowledge that the compensation for the services to be
provided by Consultant under the Agreement will be considered paid in full upon
the issuance to Consultant of shares of common stock of IMSU (the “Shares”).


The Shares will be issued in the following manner:


 
·
Four hundred and twenty seven thousand one hundred and forty three (427,143)
shares of common stock will be issued immediately, and;



 
·
Three hundred and twenty eight thousand five hundred and seventy one (328,571)
shares of common stock will be issued upon the completion of a minimum of a one
million (US$1,000,000) private placement of equity and/or debt securities of
IMSU under terms deemed acceptable by IMSU (the “Private Placement”).



IN WITNESS WHEREOF IMSU AND CONSULTANT HAVE EXECUTED THIS AMENDMENT TO THE
AGREEMENT.




By: /s/  Wayne D. Cockburn              
      Name:  Wayne D. Cockburn
      Title:  CEO




By: /s/  Mark Billings                                                      
      Name:  Mark Billings
 
 
Impact Medical Solutions, Inc.   17011 Beach Boulevard, Suite 900, Huntington
Beach, CA   92647
Bus.  714-841-2670    Fax.  714-841-2720